Upon petition eor a rehearing.
Perkins, J.
This case was before the supreme court on appeal, and decided, on the 23d day of February, 1875, affirming the judgment of the court below. One point then decided was that the bill of exceptions had not been *313filed within the sixty days given for that purpose, and was not properly in the record. A rehearing was granted and the case is now before us on a second submission. The record is now as it was upon the former submission, and presents the same and only the same questions. The clerk’s entry is, on the overruling of the motion for a new trial, that “ sixty days is given to file hill of exceptions.”
The bill of exceptions states in one place that the “ defendants had sixty days to file bill of exceptions,” and in another, “ sixty days beyond the term was given to file bill of exceptions.” Stress is laid in the petition for a rehearing upon this different phraseology, hut hoth statements mean the same thing, and the time given by each is the same; as by an examination it appears that the day on which the time was granted was Saturday, the last day of the term, and the expression is equivalent to sixty days beyond to-day, or from to-day. . This was on the 14th day of December. The bill was signed on the 13th day of February, following. Excluding the 14th of December, the day on which leave was given, and including the 13th of February, the day on which the bill was filed, we have seventeen days, in December, thirty-one in January, thirteen in February, making in all sixty-one, showing that the bill was signed and filed on the sixty-first day.
In The State, ex rel., etc. v. Thorn, 28 Ind. 306, on the 12th day of May, thirty days were given “ to prepare and file their bill of exceptions.” The bill was filed on the 11th day of June following. The supreme court say, “ excluding the 12th of May, the day on which the time was given, and including the 11th of June, the day the bill of exceptions was filed, and we have in May nineteen days, and eleven in June, making thirty. The bill of exceptions was filed on the thirtieth day, and was therefore in time.’1'
By the same rule of computation it will appear the bill of exceptions in this ease was filed on the sixty-first day, and therefoi’e was one day too late. "We are satisfied with *314the opinion given on the former submission of tbe cause, upon tbis and other points passed upon, and adopt and file it herewith as tbe opinion upon tbe present submission. No new brief has been filed.